DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/2020 has been entered.

	


Election/Restrictions

Newly submitted claim 13 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The claim is directed to “receiving selection of feature data corresponding to a feature portion of the object of interest, from among geometric data representing a three-dimensional shape of the object of interest, the receiving including causing a monitor device to display a polygon model that represents the shape of the object as a combination of polygons, and receiving selection of vertices associated with the feature portion from among vertices sitting on the displayed polygon model”.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 13 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mitarai et al. (US 2012/0321173) in view of Lee et al. (US 2015/0009214).

Regarding claim 1, Mitarai discloses an image processing apparatus comprising:
a memory (see para. 0148); and
a processor coupled to the memory, wherein the processor executes a process (see para. 0148) including: generating a first picture that is a virtually photographed picture including an object of interest photographed in a virtual space (see figure 7, para. 0063, where Mitarai discusses capturing an image in a virtual space);
 (see figure 7, para. 0076, where Mitarai discusses multi view image data representing a three dimensional shape);
calculating a projected position of the feature portion in the first picture, based on the feature data (see figure 7, para. 0063, where Mitarai discusses calculating missing position feature portion using the learning classifier);
generating an image processing program through learning by using the first picture as an input picture and the second picture as a target picture corresponding to the input picture (see figure 7, figure 8, para. 0063, where Mitarai discusses generating missing position view point image);
obtaining a third picture including the object of interest (see figure 7, figure 8, para. 0063, where Mitarai discusses generating missing position view point image); and
extracting, from the third picture, a specific portion corresponding to the feature portion of the object of interest by using the image processing program (see figure 7, figure 8, para. 0063, where Mitarai discusses displaying the missing position view point image).
Lee teaches generating a second picture in which the feature portion is drawn at a place given by the projected position (see figure 15, para. 0020, 0200, where Lee discusses creating a 3D model based on projected data points in the image).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Mitarai with Lee to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to perform image generation.  
The determination of obviousness is predicated upon the following: One skilled in the art would have been motivated to modify Mitarai in this manner in order to improve image generation by 

Regarding claim 2, Lee teaches wherein: the selection of feature data selects data indicating vertices associated with the feature portion, the vertices belonging to polygons that represent the shape of the object of interest (see para. 0141-0143, where Lee discusses extracting vertices from image data).
The same motivation of claim 1 is applied to claim 2.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Mitarai with Lee to derive at the invention of claim 2.  The result would have been expected, routine, and predictable in order to perform image generation.  

Regarding claim 3, Lee teaches wherein: the receiving includes causing a monitor device to display a polygon model that represents the shape of the object as a combination of polygons, and receiving selection of vertices associated with the feature portion from among vertices sitting on the (see figure 16, figure 19, para. 0186, 0188, where Lee discusses outputting a 3D model by combining multiple shapes).
The same motivation of claim 1 is applied to claim 3.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Mitarai with Lee to derive at the invention of claim 3.  The result would have been expected, routine, and predictable in order to perform image generation.  

Regarding claim 4, Lee teaches wherein: the calculating includes transforming three-dimensional coordinates of the associated vertices into projected coordinates, assuming that the associated vertices are projected onto the first picture; and the generating of a second picture includes generating a second picture by drawing an area of the feature portion, based on the projected coordinates (see figure 16, figure 19, para. 0186, 0188, where Lee discusses outputting a 3D model by combining multiple shapes).
The same motivation of claim 1 is applied to claim 4.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Mitarai with Lee to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to perform image generation.  

Regarding claim 5, Lee teaches wherein: the generating of the first picture includes generating a plurality of first pictures by generating the virtually photographed picture in plurality while varying imaging conditions (see figure 10A, where Lee discusses capturing multiple images from different perspectives);
 (see para. 0020, 0200, where Lee discusses projected data points in the image);  and
the generating of the second picture includes generating a plurality of second pictures respectively corresponding to the plurality of first pictures, based on the plurality of projected positions (see figure 10A, para. 0149, where Lee discusses capturing multiple images from different perspectives).
The same motivation of claim 1 is applied to claim 5.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Mitarai with Lee to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to perform image generation.  

Claim 10 is rejected as applied to claim 1 as pertaining to a corresponding method.

Claim 11 is rejected as applied to claim 1 as pertaining to a corresponding non-transitory computer-readable storage medium.


s 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mitarai et al. (US 2012/0321173) in view of Lee et al. (US 2015/0009214) in view of Zhou et al. (US 2017/0039765).

Regarding claim 6, Mitarai and Lee do not expressly disclose wherein: the generating of the first picture further constructs virtual facilities in the virtual space to place the object of interest therein, and generates the in plurality of first pictures while varying the virtual facilities from one state to another state.  However, Zhou teaches wherein: the generating of the first picture further constructs virtual facilities in the virtual space to place the object of interest therein, and generates the in plurality of first pictures while varying the virtual facilities from one state to another state (see para. 0060, 0194, where Zhou discusses creates a virtual 3D model and virtual map of a scene represented in the video).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Mitarai and Lee with Zhou to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to perform image generation.  
The determination of obviousness is predicated upon the following: One skilled in the art would have been motivated to modify Mitarai and Lee in this manner in order to improve image generation by projecting image data and using three-dimensional shape data.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Mitarai and Lee, while the teaching of Zhou continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating three-dimensional shapes and projecting features to generate a target image.  The Mitarai, Lee, and Zhou systems perform image creation, therefore one of ordinary skill in the art would have reasonable 

Regarding claim 7, Zhou teaches wherein: the virtual facilities include a camera that photographs the object of interest; and the generating of the first picture further varies parameters that control photographing operation by the camera (see para. 0139, where Zhou discusses camera parameters to properly place he camera).
The same motivation of claim 6 is applied to claim 7.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Mitarai and Lee with Zhou to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to perform image generation.  

8 is rejected under 35 U.S.C. 103 as being unpatentable over Mitarai et al. (US 2012/0321173) in view of Lee et al. (US 2015/0009214) in view of Zhou et al. (US 2017/0039765) in view of Hirota et al. (US 2013/0335751).

Regarding claim 8, Mitarai, Lee, and Zhou do not expressly disclose wherein: the virtual facilities include a light source that illuminates the object of interest; and the input picture generation process further includes varying the light source from one state to another state.  However, Hirota teaches wherein: the virtual facilities include a light source that illuminates the object of interest; and the input picture generation process further includes varying the light source from one state to another state (see para. 0009, 0026, where Hirota discusses projector irradiates the object with prescribed pattern light, and detecting a region projected with the pattern light in an image sensed by the image sensing unit).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Mitarai, Lee, and Zhou with Hirota to derive at the invention of claim 8.  The result would have been expected, routine, and predictable in order to perform image generation.  
The determination of obviousness is predicated upon the following: One skilled in the art would have been motivated to modify Mitarai, Lee, and Zhou in this manner in order to improve image generation by projecting image data obtained from a light source and using three-dimensional shape data.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Mitarai, Lee, and Zhou, while the teaching of Hirota continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating three-dimensional shapes and projecting features from 


Conclusion

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663